UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7234


ANTWAN JAMES CHURCHILL,

                  Petitioner - Appellant,

             v.

RODERICK R. SOWERS, Warden; DOUGLAS            GANSLER,    Attorney
General for the State of Maryland,

                  Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-00591-AMD)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antwan James Churchill, Appellant Pro Se.   Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antwan James Churchill seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice

or   judge   issues      a    certificate         of   appealability.        28    U.S.C.

§ 2253(c)(1) (2000).            A certificate of appealability will not

issue   absent      “a       substantial       showing      of    the    denial     of    a

constitutional      right.”            28    U.S.C.      § 2253(c)(2)      (2000).        A

prisoner     satisfies          this        standard      by     demonstrating         that

reasonable    jurists         would     find      that    any     assessment      of     the

constitutional      claims      by     the    district     court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Churchill

has not made the requisite showing.                        Accordingly, we deny a

certificate    of     appealability           and      dismiss    the    appeal.          We

dispense     with    oral       argument       because      the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                              2